United States Court of Appeals
                     For the First Circuit


Nos. 13-2155,
     13-2500,
     14-1040,
     14-1078
                   UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JOSÉ PEÑA-SANTO,
                    JOSÉ RAMÓN VICENTE-ARIAS,
                      JONATHAN GIL-MARTÍNEZ,
                   MANUEL LIRIANO-DE LA CRUZ,

                    Defendants, Appellants.



                          ERRATA SHEET


     The opinion of this Court, issued on October 14, 2015, is
amended as follows:

     On page 10,   line   12,   "inadmissable"   is   replaced   with
"inadmissible".

    On page 18, line 7, "duck tape" is replaced with "duct tape".

    On page 21, line 3, a comma is added after "marihuana".